Citation Nr: 0716680	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-11 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability of the 
cervical, thoracic, and lumbar spine.

2.  Entitlement to service connection for residuals of a 
right shoulder injury to include residuals of a rupture of 
the right bicep.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1982.  The veteran's Form DD 214 indicates 
additional service of 2 years, 6 months, and 3 days.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks service connection for the issues on appeal 
stating that he has current spinal and right shoulder 
disabilities resulting from an automobile accident.  He 
states that in either 1978 or 1979, while he was in Panama, 
he was a passenger in a vehicle driven by Specialist R.N.  
Their vehicle was struck by an intoxicated Panamanian driver, 
and the veteran says he was thrown about the vehicle and 
sustained multiple injuries.  

The veteran's appeal has not been fully developed.  A review 
of his claim shows he reported that he served on active duty 
from August 1976 to February 1982.  His Form DD 214 indicates 
active service from February 1979 to February 1982, and notes 
additional prior service for 2 years, 6 months, and 3 days.  
The RO received service medical records covering the time 
period from February 1979 through February 1982.  The records 
covering the prior service are not in the claims folder, with 
the exception of an entrance examination performed in August 
1976.  

The available service medical records also show that the 
veteran was treated in December 1981 for complaints of 
diffuse lower back tenderness and bilateral paravertebral 
muscle spasm.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Here, in light of multiple 
complaints of back pain following service, a VA examination 
is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain verification of the veteran's 
first period of service

2.  The RO should make attempt to secure 
the veteran's service medical records for 
his first period of service through 
official channels.

3.  Ensure that all pertinent VA 
treatment records from 1999 to the 
present are associated with the claims 
folder.

4.  The veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current spine and right 
shoulder disability.  A pertinent medical 
history should be obtained.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner.  Any medically indicated special 
tests (such as x-rays if deemed medically 
advisable) should be accomplished, and all 
special test and clinical findings should 
be clearly reported.  After reviewing the 
claims file and examining the veteran, the 
examiner should opine as to the following:

a)  whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current lumbar spine disability is 
causally related to service or any incident 
therein;

b)  whether it is at least as likely as not 
(a 50% or higher degree of probability) any 
current thoracic spine disability is 
causally related to service or any incident 
therein; 

c)  whether it is at least as likely as not 
(a 50% or higher degree of probability) any 
current cervical spine disability is 
causally related to service or any incident 
therein; 

d)  whether it is at least as likely as not 
(a 50% or higher degree of probability) any 
arthritis is causally related to service or 
any incident therein;  

e.)  whether it is at least as likely as 
not (a 50% or higher degree of probability) 
any current right shoulder and/or bicep 
disability is causally related to service 
or any incident therein. 

All opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  If an opinion cannot be expressed 
without resort to speculation, the examiner 
should so indicate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARJORIE A. AUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



